IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

United States of America, Civil Case No.: 1:21-CV-00564-CAB

Plaintiff,

-VS-
JUDGE CHRISTOPHER A. BOYKO

)

)

)

)

)

)

Real Property Located at )
100 Mountain View Drive, )
Moreland Hills, Ohio, )
Cuyahoga County Permanent Parcel )
Nos: 913-06-001, 913-06-005, et al, )
)

)

Defendants.

 

SELECT HOMES OF NORTHEAST OHIO LTD’S BRIEF IN OPPOSITION
TO UNITED STATES’ MOTION FOR A STAY

 

NOW COMES Intervener, SELECT HOMES OF NORTHEAST OHIO, LTD.
(“Select Homes”), by and through its undersigned counsel, and respectfully opposes the United
States Motion for a Stay, specific to Select Homes only.' The reasons which more fully support
this Motion are as follows:

1. On May 10, 2021, Select Homes filed its Motion to Intervene into this litigation
(EFC 14). In short, the reason for Select Homes’ intervention, is to foreclose on its perfected
Mechanic’s Lien, at 100 Mountain View Drive, Moreland Hills, Ohio, PPN 913-06-011 and 913-
06-005 (“100 Mountain View”), and reduce the Government's interest in 100 Mountain View, to
cash.

To date, neither the Government nor counsel for claimant Eyton Senders and/or 100

 

"This opposition to the Government’s Motion for a Stay is specific to Select Homes, only. Select Homes
does not oppose the United States’ Motion for a Stay, as concerns any other parties or claimants.
Mountain View, LLC” have opposed Select Homes’ Motion to Intervene. Select Homes’ May
10, 2021 Motion to Intervene (ECF 14) is not a dispositive motion. This Court’s Local Rule
7.1(d) allows 14 days to oppose non-dispositive motions, such as Select Homes’ Motion to
Intervene, or up to and including yesterday, May 24, 2021,

Neither the Government nor counsel for claimant Eyton Senders, and/or 100 Mountain
View, LLC. has opposed Select Homes’ May 10, 2021 Motion to Intervene at ECF 14. No one
has contacted counsel for Select Homes, for an extension of the Local Rule 7.1(d) 14-day period
of time, to oppose Select Homes’ Motion to Intervene.

This Court may therefore conclude that neither the Government nor counsel for claimant
Eyton Senders and 100 Mountain View LLC, have any opposition to Select Homes’ Motion to
Intervene. Accordingly, it is respectfully requested that this Honorable Court issue an Order,
allowing Select Homes of Northeast Ohio, LTD., to intervene into this litigation, for all of the
reasons set forth by Select Homes in its Motion to intervene at ECF 14.

2. Once intervention is granted, Select Homes desires to explore opportunities with
the Government, to dispose of 100 Mountain View Drive, through the U.S. Marshal’s normal
and ordinary course of disposing of real estate. Select Homes’ intervention will not include or
implicate any civil discovery on the Government, or on Eyton Senders and/or 100 Mountain
View, LLC, regarding the alleged Eyton Senders, Justen Balay Drug Trafficking Operation, or
the alleged money laundering and other alleged complex financial transactions to hide alleged
illicit drug proceeds. Rather, the sale of 100 Mountain View Drive, either through the U.S.
Marshal’s normal and ordinary course of disposing real estate; or, through the foreclosure of

Select Homes’ perfected Mechanic’s Lien, sooner rather than later, will increase the

 

* Presumably, Eyton Senders is the controlling limited liability company member of 100 Mountain View
LLC, the Ohio Limited Liability Company that holds title to 100 Mountain View.
Government’s proceeds from the sale of Defendant No. 1 100 Mountain View Drive, as the real
estate taxes are unpaid, and it is anticipated that real estate taxes will continue to accrue
throughout the pendency of this civil forfeiture litigation. Equally important, the structure at 100
Mountain View Drive suffered extreme water intrusion, that is developing mold and mildew
problems, that will continue to diminish the value of the structure and 100 Mountain View Drive.

3. Based on these facts, that neither the Government nor counsel for claimant Eyton
Senders or 100 Mountain View LLC has opposed Select Homes’ Motion to Intervene (ECF 14);
and, neither the Government nor counsel for Eyton Senders and 100 Mountain View Drive LLC
has contacted Select Homes’ legal counsel for an extension of time to oppose intervention. It is
suggested that there is no good cause to deny Select Homes an Order allowing it to intervene into
this litigation.

Thereafter, a sale of 100 Mountain View Drive, sooner rather than later, either through an
agreement with the Government to have the U.S. Marshal’s dispose of that property in the U.S.
Marshal’s normal and ordinary course; or, to allow the foreclosure of Select Homes’ perfected
Mechanic Lien,’ will be in the best interests of all parties concerned, including the Government.

Respectfully submitted,

/s/ Marc E. Dann
Marc E. Dann (0039425)

/s/ Mitchell J. Yelsky
YELSKY & LONARDO, LLC

 

BY: MITCHELL J. YELSKY, ESQ. Dann Law

Ohio Reg. No. 0039295 P.O. Box 6031040

323 Lakeside Avenue, Suite 450 Cleveland, OH 44103

Cleveland, Ohio 44113 Phone: (216) 373-0539

(216) 781-2550 — phone notices@dannlaw.com

(216) 781-6242 — telefax

mjy@yelsk ylonardo.com — email Co-Counsel for SELECT HOMES OF
NORTHEAST OHIO LTD

Trial Counsel for SELECT HOMES OF
NORTHEAST OHIO LTD

 

> Which foreclosure sale would be conducted by the U.S. Marshal in any event.
